United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY,
Capitol Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-900
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 1, 2011 appellant filed a timely appeal of the November 3, 2010 and
February 18, 2011 attorney’s fee decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this attorney’s fee case.
ISSUE
The issue is whether OWCP abused its discretion in approving an attorney’s fee in the
amount of $6,842.29 for services rendered from March 7 to November 14, 2007.
On appeal, appellant contends that an OWCP hearing representative erred in
characterizing the document he signed as a retainer agreement. He contends that the document
required him to only pay a $2,500.00 attorney fee for representation at a two-hour schedule

1

5 U.S.C. § 8101 et seq.

award hearing. Appellant asserted that his attorney retaliated against him by demanding onethird of his compensation after he decided not to appeal OWCP’s schedule award decision.
FACTUAL HISTORY
This case has previously been before the Board.2 In a June 28, 2010 decision, the Board
found that the case was not in posture for decision as further development of the evidence was
necessary to determine whether OWCP properly reduced a $6,842.29 attorney’s fee that was
requested by Stephen J. Dunn, Esquire, appellant’s former attorney, to $2,500.00. The facts and
the circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.3
By letter dated August 26, 2010, OWCP requested that Mr. Dunn submit a written
original agreement or retainer and any billing statements regarding legal services to be provided
to appellant and his obligation to pay legal fees in excess of $2,500.00.
In a September 14, 2010 letter, Mr. Dunn again requested approval for an attorney’s fee
in the amount of $6,842.29 for the period March 5 to November 14, 2007. He submitted a
retainer agreement accepted and signed by appellant on March 5, 2007 which indicated that
appellant agreed to pay him $425.00 per hour for his representational services on appeal before
OWCP. Additionally, Dr. Dunn agreed to pay a $2,500.00 retainer fee. The retainer fee would
be applied towards attorney’s fees in appellant’s case. It also would be applied to the final bill.
The total charged would not exceed 30 percent of any recovery from OWCP. Appellant
acknowledged that any funds presented to Mr. Dunn may be deposited into an escrow account.
At such time as amounts were expended to defray out-of-pocket expenses, those expenses would
be billed in addition to any attorney’s fee.
In an April 23, 2008 letter, Mr. Dunn congratulated appellant on the issuance of his
schedule award compensation in the amount of $22,807.66. He requested that appellant forward
an attorney’s fee of $4,342.29 upon his receipt of the schedule award compensation. The
requested fee represented the agreed upon attorney’s fees for schedule award benefits obtained
on his behalf.
An April 30, 2008 statement of attorney hours and fees indicated that Mr. Dunn spent
24.3 hours on appellant’s case from March 5, 2007 to April 29, 2008 which resulted in a total fee
of $10,327.50. Based on the March 5, 2007 retainer agreement, he requested a fee of $6,842.29

2

Docket No. 09-777 (issued June 28, 2010).

3

On June 3, 2004 OWCP accepted that appellant, then a 48-year-old lead automotive technician, sustained a
rotator cuff tear of the right shoulder as a result of his repetitive work duties. By decision dated February 23, 2007,
it granted a schedule award for six percent impairment of the right shoulder. In a September 26, 2007 decision, an
OWCP hearing representative set aside the February 23, 2007 decision and remanded the case for further
development of the medical evidence. In an April 23, 2008 decision, OWCP granted a schedule award for an
additional 11 percent impairment of the right shoulder. On May 5, 2008 Mr. Dunn requested approval of an
attorney’s fee in the amount of $6,842.20 for 16.9 hours of legal services performed from March 5 to
November 14, 2007.

2

which represented no more than 30 percent of the schedule award compensation.4 Mr. Dunn
subtracted the initial payment of $2,500.00 from $6,842.29 to find a balance of $4,342.29.
In a November 3, 2010 decision, OWCP approved an attorney’s fee in the amount of
$6,842.29 for services rendered from March 5 to November 14, 2007.5
On November 6, 2010 appellant requested a review of the written record by an OWCP
hearing representative. He contended that Mr. Dunn had been paid the full amount they agreed
upon.
Appellant submitted a May 5, 2008 letter in which Mr. Dunn requested approval of an
attorney’s fee in the amount of $6,842.29. Mr. Dunn indicated that appellant had approved a
$2,500.00 fee.
In a July 6, 2008 letter, appellant advised OWCP that Mr. Dunn had been released from
his case effective April 29, 2008. When he hired Mr. Dunn to represent him at a schedule award
hearing, he stated that his fee was $2,500.00. Counsel requested prepayment in full along with
$750.00 for a reexamination by a physician. Appellant prepaid the requested fees which were to
be placed into an escrow account to cover all expenses. After issuance of OWCP’s schedule
award decision, Mr. Dunn requested that he pay an additional $450.00 within 30 days to cover
the cost of a medical examination if he wished to appeal the decision. Appellant neither
appealed the decision nor responded to Mr. Dunn’s letter. Subsequently, Mr. Dunn sent him a
detailed bill for $4,342.29 and characterized his $2,500.00 payment as a retainer. Appellant
disputed this bill because he had not agreed to pay any additional fees.
An undated attorney fee approval form signed by appellant revealed that he had reviewed
Mr. Dunn’s fee for services rendered in representing him at an oral hearing before an OWCP
hearing representative. Appellant approved a fee of $2,500.00. He stated that Mr. Dunn’s
service was invaluable to him and that the requested fee was reasonable.
By letter dated April 28, 2008, Mr. Dunn advised appellant that he was available to
represent him if he wished to appeal an April 23, 2008 OWCP schedule award decision.
In a February 18, 2011 decision, an OWCP hearing representative affirmed the
November 3, 2010 decision, granting an attorney’s fee of $6,842.29 for the period March 7 to
November 14, 2007.

4

The Board notes that, while Mr. Dunn’s statement of attorney hours and fees listed 24.3 hours spent on
appellant’s case from March 5, 2007 to April 29, 2008, totaling $10,327.50, he was only seeking approval of an
attorney’s fee of $6,842.29 for the period March 5 through November 14, 2007.
5

It appears that OWCP inadvertently stated that the claimed period for the requested attorney’s fee was from
March 5 to November 4, 2007 rather than March 5 to November 14, 2007 as it approved the attorney’s fee requested
for the latter period.

3

LEGAL PRECEDENT
It is not the Board’s function to determine the fee for representative services performed
before OWCP. That is a function within the discretion of OWCP based on the criteria set forth
in Title 20 of the Code of Federal Regulations and mandated by Board decisions. The Board’s
sole function is to determine whether the action by OWCP constituted an abuse of discretion.6
An abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts.7
Section 10.703(a)(1)(ii) of OWCP’s implementing regulations provide in pertinent part
that a representative must submit a fee application which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.8 When a fee application has
been disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection.9 After the claimant
has been afforded a reasonable time to respond to the request, OWCP will then proceed to
review the fee application.10 Pursuant to section 10.703(c), when a fee is in dispute, OWCP will
determine whether the amount of the fee is substantially in excess of the value of services
received by looking at the following factors: (1) usefulness of the representative’s services;
(2) the nature and complexity of the claim; (3) the actual time spent on development of the
claim; and (4) customary local charges for similar services.11
ANALYSIS
The Board finds that OWCP considered the relevant regulatory criteria in its
November 3, 2010 and February 18, 2011 decisions approving the requested fee. In this case,
Mr. Dunn, appellant’s former attorney, submitted a retainer agreement, an itemized statement of
the time allotted on specific tasks, the hourly rate and the total amount charged. The retainer
agreement included payment of representational services at $425.00 per hour and a $2,500.00
retainer fee that would be applied towards attorney’s fees and the final bill. The collected fees
would be placed in an escrow account. It stated that the total charged would not exceed 30
percent of any recovery from OWCP.
Appellant signed the retainer agreement on
March 5, 2007. The Board notes that Mr. Dunn’s April 23, 2008 letter advised him that a
$4,342.29 balance was due upon his receipt of his schedule award compensation. This requested
fee was in accordance with the retainer fee agreement signed by appellant on March 5, 2007.
6

Alvin T. Groner, Jr., 47 ECAB 588 (1996); Edward Snider, 39 ECAB 1268 (1988); Azalee L. McCoy, 39 ECAB
786 (1988).
7

V.T., 58 ECAB 133 (2006).

8

20 C.F.R. § 10.703(a)(1)(ii).

9

See Gerald A. Carr, 55 ECAB 225 (2004).

10

Id.

11

20 C.F.R. § 10.703(c).

4

For the stated reasons, the Board finds that OWCP did not abuse its discretion in approving the
attorney’s fee requested.
Appellant disputed the requested fee, contending that he only agreed to pay $2,500.00 for
Mr. Dunn’s legal representation at a schedule award hearing. He asserted that Mr. Dunn advised
him that his fee was only $2,500.00. The Board finds that appellant has failed to establish that
OWCP abused its discretion in approving the requested attorney’s fee. While appellant signed a
form approving an attorney fee of $2,500.00 for representation by Mr. Dunn at a hearing before
an OWCP hearing representative, he entered into a fee agreement, as noted above, in which he
agreed to pay Mr. Dunn an hourly fee of $425.00 and a $2,500.00 retainer fee that would be
applied towards attorney’s fees and the final bill. Appellant has not submitted any other
evidence in support of his objection to the fee application before OWCP. The Board finds,
therefore, that he has failed to establish that OWCP abused its discretion in approving the fee
application.
The Boards finds that OWCP carefully weighed appellant’s arguments contesting the fee
and thoroughly reviewed counsel’s statements supporting his fee request. Based on this
evaluation, the Board finds that OWCP properly exercised its discretion in approving an
attorney’s fee of $6,842.29.
On appeal, appellant contended that OWCP mischaracterized the document he signed as
a retainer agreement as the document only required him to pay an attorney’s fee of $2,500.00.
However, the document signed by appellant on March 5, 2007 specifically identified the subject
matter as a retainer agreement. Further, he agreed to pay the $2,500.00 retainer fee which would
be applied to attorney’s fees and the final bill. The Board finds that appellant’s contention has
not been established and, thus, is insufficient to establish that OWCP abused its discretion by
approving the requested attorney’s fee.
The Board further finds that appellant did not submit any evidence in support of his
contention on appeal that Mr. Dunn retaliated against him because he did not appeal OWCP’s
schedule award decision. Appellant’s unsupported assertion is insufficient to establish that
OWCP abused its discretion by approving the requested attorney’s fee.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in approving an attorney’s fees
in the amount of $6,842.20 for services rendered from March 7 to November 14, 2007.

5

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2011 and November 3, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

